ORDER

PER CURIAM.
Appellant, Ronald Ditton (“Defendant”), appeals the judgment of the Circuit Court of St. Louis County, entered after a jury trial, finding him guilty of three counts of statutory sodomy in the first degree, section 566.062, RSMo 2000. Defendant was found to be a prior and persistent offender, and was sentenced to eighteen years of imprisonment on each count with the sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.